Filed 10/21/20 P. v. Bray CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B301890

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. LA084553)
           v.

 ERNEST BRAY, JR.,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard H. Kirschner, Judge. Affirmed as
modified.
      Paul R. Kraus, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Viet H. Nguyen, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
      Ernest Bray, Jr., contends that he is entitled to
resentencing under newly enacted Senate Bill No. 136, which
amended Penal Code1 section 667.5, subdivision (b). As we now
explain, we agree.
       In 2017, a jury found Bray guilty of second degree robbery
(§ 211; count 1) and of assault with a deadly weapon (§ 245,
subd. (a)(1); count 2). The jury also found that during the
robbery Bray used a knife (§ 12022, subd. (b)(1)). The trial court
then found that Bray had three prior strikes within the meaning
of the “Three Strikes” law, two prior serious felonies (§ 667
subd. (a)(1)), and five prison priors (§ 667.5, subd. (b)). The trial
court granted Bray’s motion under People v. Superior Court
(Romero) (1996) 13 Cal.4th 497 and struck punishment but not
the true findings for Bray’s prior strikes. The trial court also
struck the punishment for the weapon allegation and struck the
punishment but not the true findings for the prison priors. The
trial court sentenced Bray to two years on count 1, one year on
count 2, and two 5-year terms. Bray’s total sentence therefore
was 13 years.
       Bray appealed. We affirmed the judgment. (People v. Bray
(Oct. 31, 2018, B283962) [nonpub. opn.].) Bray petitioned for
review and raised newly enacted Senate Bill No. 1393 ((2017–
2018 Reg. Sess.), Stats. 2018, ch. 1013, §§ 1–2). The Supreme
Court granted the petition and transferred the matter to this
court with the direction to vacate our decision and to reconsider
the cause in light of that new law. In accordance with that order,
we vacated our opinion and remanded for resentencing. (People
v. Bray (Mar. 28, 2019, B283962) [nonpub. opn.].)


      1 All   further statutory references are to the Penal Code.




                                   2
       On remand, the trial court resentenced Bray on July 11,
2019 to a term of eight years in prison comprised of two years on
count 1, one year on count 2, and five years for a prior felony
(§ 667, subd. (a)(1)). The trial court struck one 5-year prior. The
trial court imposed a $300 restitution fine (§ 1202.4, subd. (b)).
For each count, the trial court also imposed a $30 court facility
assessment (Gov. Code, § 70373), and a $40 court operations
assessment (§ 1465.86).
       Thereafter, Senate Bill No. 136 became effective on
January 1, 2020. (Cal. Const., art. IV, § 8, subd. (c)(2).) Before
that law became effective, “section 667.5, subdivision (b) required
trial courts to impose a one-year sentence enhancement for each
true finding on an allegation the defendant had served a separate
prior prison term and had not remained free of custody for at
least five years.” (People v. Jennings (2019) 42 Cal.App.5th 664,
681.) Senate Bill No. 136 amended section 667.5 to limit the
enhancement to prior prison terms for sexually violent offenses,
as defined in Welfare and Institutions Code section 6600,
subdivision (b). (Stats. 2019, ch. 590, § 1.) As the People concede,
Senate Bill No. 136 applies retroactively to all defendants, such
as Bray, whose judgments were not yet final as of the statute’s
effective date. (See Jennings, at pp. 681–682.)
       Here, Bray’s prison priors were for robberies and a petty
theft with a prior. As they were not sexually violent offenses
within the meaning of Welfare and Institutions Code
section 6600, subdivision (b), they must be stricken for all
purposes. Remand is unnecessary because the trial court never
imposed sentence on the prison priors.
       Remand is also unnecessary for an ability to pay hearing




                                 3
under People v. Dueñas (2019) 30 Cal.App.5th 1157.2 When the
trial court resentenced Bray in July 2019, Dueñas had already
been decided. Bray therefore had the opportunity to raise any
objection under that case. Having failed to do so, the issue is
forfeited on appeal. (See People v. Frandsen (2019)
33 Cal.App.5th 1126, 1153–1155.)
                         DISPOSITION
      The judgment is modified to strike the five Penal Code
section 667.5, subdivision (b) enhancements. The trial court is
directed to prepare an amended abstract of judgment and
forward it to the Department of Corrections and Rehabilitation.
As modified, the judgment is affirmed.
      NOT TO BE PUBLISHED.



                                    DHANIDINA, J.
We concur:



              EDMON, P. J.



              EGERTON, J.


      2 Our Supreme Court has granted review on whether a trial
court must consider a defendant’s ability to pay before imposing
or executing fines, fees, and assessments and, if so, who bears the
burden of proving a defendant’s inability to pay. (People v. Kopp
(2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019,
S257844.)




                                4